EXHIBIT99.1 NEWS Jonathan Dolgen Resigns from Charter Communications Board of Directors St. Louis, Missouri, September 29, 2008 – Charter Communications, Inc. (NASDAQ: CHTR) announced today that Jonathan L. Dolgen has resigned from its board of directors effective today. “Jonathan has been a valuable member of Charter’s board and has made many significant contributions to the company in a variety of areas,” said Paul G. Allen, Chairman of the Board and controlling shareholder of Charter. “We appreciate his years of service, and wish him well.” Resigning for personal reasons and to make time available for other interests, Mr. Dolgen said, “I have enjoyed having an opportunity to work with Paul Allen and the other members of the board and with the management of the company, particularly Neil Smit.” Mr.
